Name: Commission Regulation (EEC) No 1785/88 of 24 June 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6 . 88 Official Journal of the European Communities No L 158/ 11 COMMISSION REGULATION (EEC) No 1785/88 of 24 June 1988 correcting Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application of the combined nomenclature ; whereas this error must be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (3), as last amended by Regulation (EEC) No 1647/88 (4) ; Whereas when the combined nomenclature was introduced an error was made in Part 9 of Annex I to Regulation (EEC) No 3938/87 ; whereas up to 31 December 1987 certain goods falling within CN code 2007 99 20 fell within Common Customs Tariff subheading 20.05 A and were therefore not subject to monetary compensatory amounts ; whereas as a result of the error monetary compensatory amounts were introduced for these goods from the date of introduction HAS ADOPTED THIS REGULATION : Article 1 Monetary compensatory amounts are not applicable on goods falling within CN code 2007 99 20 , additional code 7388 , as defined in Chapter 20 , Table 5, given in Part 9 of Annex I to Regulation (EEC) No 3938/87. Article 2 This Regulation shall enter into force on 27 June 1988 . At the request of interested parties it shall be applicable with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . 0 OJ No L 182, 3 . 7. 1987, p. 1 . (3) OJ No L 372, 31 . 12. 1987, p. 1 . (4) OJ No L 147, 14. 6 . 1988 , p. 56.